Clifford F. Brown, J.,
dissenting. On April 27, 1974, plaintiff was admitted to defendant-hospital for “routine surgery.” Sometime thereafter, the medical malpractice allegedly occurred. Among the claimed negligent acts committed by the hospital was the failure to keep plaintiff connected to a respirator, thereby causing her coma and inducing permanent brain damage with concomitant mental incompetency. Moreover, plaintiff alleges that hospital personnel fraudulently concealed their negligent acts, thereby preventing timely suit. Plaintiff was released from the hospital October 4, 1974, but she continued under treatment by the hospital into March 1979. Plaintiff filed suit on April 3, 1979.
The 1975 amendments to the Medical Malpractice Act created a maximum four-year statute of limitations for medical claims. This court has previously recognized that the General Assembly may shorten the period for a plaintiff to bring an action when the amended statute affords a reasonable time after the effective date of the amendment for plaintiff to commence his or her action. Cook v. Matvejs (1978), 56 Ohio St. 2d 234, 237; Gregory v. Flowers (1972), 32 Ohio St. 2d 48, 59 (concurring opinion).
Under the former statute of limitations, it appears plaintiffs action was timely filed, since that provision required suit to be brought, at the latest, when the physician-patient relationship terminates. Wyler v. Tripi (1971), 25 Ohio St. 2d 164. Here, plaintiff was under treatment nearly to the time she brought suit. However, if we must apply the present statute as amended literally and without regard to the holdings in Cook v. Matvejs, supra, this suit was not timely filed, given the absolute limitations period of “four years after the act or omission constituting the alleged malpractice occurred * * * regardless of legal disability * * *.” Legal precedent of this court in Cook v. Matvejs does not require such unreasonable construction.
Given the allegation that the claimed negligent acts were fraudulently concealed by hospital personnel, I conclude that a *148question of fact exists whether plaintiff was afforded a reasonable time in which to bring suit after obtaining knowledge of the facts concealed by the hospital. If the hospital personnel were guilty of such concealment, then the statute of limitations period should be tolled for the period of concealment and for a reasonable time thereafter. Enforcing the four-year limitations period in such a case would be unreasonable. Accordingly, I would reverse the Court of Appeals’ affirmance of the trial court’s grant of summary judgment, and remand this case to the trial court for further inquiry into the fraudulent concealment and mental competency issues. Finding that retroactive application of the four-year statute of limitations contained in R. C. 2305.11 may be unreasonable in this case,4 I respectfully dissent.

 Just as minors should not be denied their day in court (see my dissent in Baird v. Loeffler [1982], 69 Ohio St. 2d 533, 536), use of the statute of limitations in this case acts to prevent a disabled individual from litigating her claim, and constitutes a miscarriage of justice.